Citation Nr: 1212382	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  10-27 307A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to reimbursement or payment by the Department of Veterans Affairs for the cost of unauthorized medical expenses for treatment on February 14, 2010 at Seven Rivers Regional Medical Center.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel





INTRODUCTION

The Veteran had active service from February 1943 to December 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 administrative decision of the Department of Veterans Affairs (VA) Medical Center (MC) in Gainesville, Florida. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran is in receipt of a total rating based on individual unemployability due to service connected disabilities (TDIU), effective from December 2001. 

2. The Veteran received treatment for a non-service connected vertigo at Seven Rivers Regional Medical Center in Crystal River, Florida, on February 14, 2010.  

3. The Veteran's treatment was not previously authorized by VA. 

4. The treatment received on February 14, 2010 was not for a medical emergency, and he was advised to seek treatment at the nearest VA medical facility.  


CONCLUSION OF LAW

The criteria for entitlement to reimbursement or payment by the Department of Veterans Affairs for the cost of unauthorized medical expenses for treatment on February 14, 2010 have not been met.  38 U.S.C.A. §§ 1703(a), 1725, 1728 (West 2002); 38 C.F.R. §§ 17.54, 17.120, 17.130, 17.1002 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) imposes upon VA duties to provide notice and assistance to claimants. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

The Veteran did not receive a VCAA notice letter.  Arguably, the VCAA does not apply to this case, because the governing regulations reside in Part 17 of 38 C.F.R.  66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001). 

Assuming arguendo that VCAA notice was required, any notice error will be presumed prejudicial unless VA can show that the error did not affect the essential fairness of the adjudication and persuade the United States Court of Appeals for Veterans Claims (Court) that the purpose of the notice was not frustrated, for example by demonstrating "(1) that any defect was cured by actual knowledge on the part of the claimant, (2) that a reasonable person could be expected to understand from the notice what was needed, or (3) that a benefit could not have been awarded as a matter of law."  Sanders v. Nicholson, 487 F.3d 881, 888-9(Fed. Cir. 2007), George-Harvey v. Nicholson, 21 Vet. App. 334, 339(2007) 

As discussed below, this case turns on the question of whether the Veteran's treatment was for a medical emergency of such a nature that a delay in treatment would have been detrimental to his health.  The Veteran has made arguments in his March 2010 Notice of Disagreement and in his July 2010 Substantive Appeal demonstrating his knowledge that evidence pertaining to whether or not his treatment was for an emergency was needed to substantiate the claim. 

In addition, the Veteran was provided with the applicable laws and regulations in the July 2010 Statement of the Case.  While such a post-adjudication document cannot provide compliant VCAA notice, the Veteran did have actual knowledge of the requirements for establishing entitlement to reimbursement of unauthorized medical expenses.  Therefore, the Veteran and his representative had a meaningful opportunity to participate in the adjudication of the claim before the case was sent to the Board. 

There is no indication that there is any outstanding evidence that is relevant to this claim.  The Board will proceed with adjudication of this appeal.  

Reimbursement for Unauthorized Medical Expenses

The Veteran contends that he is entitled to reimbursement for unauthorized medical expenses incurred as a result of treatment at the Seven Rivers Regional Medical Center emergency room on February 14, 2010.  He notes that he is rated as totally disabled by VA, from whom he receives all his medical treatment.  The Veteran states that he was experiencing dizziness and unsteadiness on his feet for three days before he received his treatment.  Then, on February 14, 2010, his nephew came to his home to check on him and found him lying on the floor semi-conscious.  The nephew states he contacted VA and was told to take the Veteran to the nearest emergency room.  The Veteran argues that under the circumstances, his nephew, who does not have any medical training, naturally believed that he was having an emergency, and that this belief was reinforced by the instructions he received from VA to take him to the nearest emergency room.  As the nearest VA facility was 60 miles away, his nephew brought him to the private facility for treatment.  

Initially, in adjudicating a claim for reimbursement of medical expenses, the Board must make a factual determination as to whether VA gave prior authorization for the non-VA medical care that the veteran received through a private facility.  See 38 U.S.C.A. § 1703(a); see also 38 C.F.R. § 17.54.  This is a factual, not a medical, determination.  Similes v. Brown, 5 Vet. App. 555 (1994). 

In this case, a February 14, 2010 VA nursing telephone encounter note specifically states that the Veteran was instructed that there was no authorization for VA payment.  Furthermore, the Veteran does not contend that he received prior authorization for this specific treatment.  Therefore, the Board finds that the VA did not give prior authorization for the non-VA medical care that was received by the Veteran.  

Where private medical expenses have not been previously authorized by VA, as here, in order to establish entitlement to payment or reimbursement for such unauthorized expenses, a veteran must satisfy the criteria outlined by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725, and their accompanying regulations. 

Relevant to the instant case, under 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 a veteran may receive VA payment or reimbursement of non-VA medical treatment, to include transportation, which VA has not previously authorized, under limited circumstances.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120. 

The provisions of 38 C.F.R. § 17.120 state that to the extent allowable, payment or reimbursement of the expenses of care, not previously authorized, in a private or public (or Federal) hospital not operated by VA, or of any medical services not previously authorized including transportation may be paid on the basis of a claim timely filed, under the following circumstances: 

(a) Care or services not previously authorized were rendered to a veteran in need of such care or services: 

(1) For an adjudicated service-connected disability; 

(2) For nonservice-connected disabilities associated with and held to be aggravating an adjudicated service- connected disability; 

(3) For any disability of a veteran who has a total disability permanent in nature, resulting from a service- connected disability; 

(4) For any illness, injury or dental condition in the case of a veteran who is participating in a rehabilitation program under 38 U.S.C.A. Chapter 31 and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.48(j) ; and 

(b) Care and services not previously authorized were rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, and 

(c) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 C.F.R. § 17.120 (2011), see also Beverly v. Nicholson, 19 Vet. App. 394, 402 (2005); Hennessey v. Brown, 7 Vet. App. 143, 146   (1994); 38 U.S.C.A. § 1728; see also 38 C.F.R. § 17.1002(i) (noting that 38 U.S.C.A. § 1728 "authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability"). 

Because the provisions in 38 C.F.R. § 17.120 are conjunctive, not disjunctive, a veteran must satisfy each of these enumerated criteria in order to establish entitlement to reimbursement or payment of not pre-authorized, private (non-VA) medical expenses.  Zimick v. West, 11 Vet. App. 45, 49 (1998); Cotton v. Brown, 7 Vet. App. 325, 327 (1995) ("All three statutory requirements must be met before reimbursement may be authorized"). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

The record shows that the Veteran has established service connection for the residuals of a low back disability, evaluated as 60 percent disabling; and post-traumatic stress disorder, evaluated as 30 percent disabling.  His combined evaluation is 70 percent disabling.  However, a total rating based on individual unemployability due to service connected disabilities (TDIU) has also been established, effective from December 14, 2001. 

The evidence includes the VA nursing telephone encounter note dated on February 14, 2010, at 08:54.  This record states that the Veteran's chief complaint was faintness, with no loss of consciousness.  The duration of the complaint was three days.  Other notes state that the Veteran was experiencing lightheadedness after starting a cardiac medication, and the nurse believed that the faintness may have been due to the side effect from a drug.  The nurse recommendation characterized the situation as urgent, and she recommended follow-up at the VA emergency room.  Under the heading "Patient agreement", the answer was "no".  The nurse comments added that the Veteran complained of severe dizziness and difficulty walking.  He denied any chest pain or shortness of breath.  He was advised to seek medical attention at the VA emergency room.  The Veteran was said to voice understanding.  

An additional print out of the VA nursing telephone encounter repeats the same information, but notes the phone call started at 8:54 AM.  

Additional medical records show that the Veteran was seen at the emergency room of Seven Rivers Regional Medical Center on February 14, 2010.  He had presented to the emergency department at 12:15, and was triaged at 12:19.  His chief complaint was dizziness.  He was moved to a room at 12:40, and the time of his primary assessment was 12:44.  At that time, his behavior was appropriate to the current situation.  He appeared to be interacting normally with the caregiver and the other people who were present.  The Veteran rated his pain as zero on a one to ten scale with ten being the worst pain ever.  The neurological, cardiovascular and respiratory systems were normal.  The Veteran reported a large amount of dizziness for the past three days.  

The Veteran was examined at 14:28.  He stated the onset of his symptoms began suddenly three days ago.  The symptoms were intermittent and he was not experiencing them at the time of the examination.  He described the symptoms as moderate in their intensity, but exacerbated by moving.  The clinical impression was acute vertigo and acute sinusitis.  The Veteran was discharged to home at 15:46.  His condition was described as improved.  Next to the heading "Certified Med Emerg:" a notation states that the Veteran's condition was emergent.  He was reassessed at 16:19, at which time he was alert and oriented with regular unlabored respirations.  

In March 2010, the Veteran's records were examined by the Designee of the Chief Medical Officer at the Gainesville, Florida, VAMC.  The finding was that there was no clear medical emergency.  A May 2010 review by a second doctor upheld the March 2010 determination.  It was noted that the Veteran had experienced non-specific dizziness for three days that were intermittent in nature.  These symptoms were not present at the time he made it to the emergency room on February 14, 2010.  A review of the VA medical records did not indicate that the Veteran made any attempt to contact his VA personnel care provider to discuss his symptoms.  

The Veteran, in his March 2010 notice of disagreement, notes that he is legally blind.  He said that he was unable to reach the VA in Tampa to obtain help, so he was forced to seek help locally from Seven Rivers Hospital.  He added that the problem had been late at night and on a weekend, which necessitated a local hospital.  

In a statement dated August 2010, the Veteran's nephew notes that the Veteran is 100 percent disabled and legally blind.  The nephew had dropped by to see the Veteran as he did on every night, when he found him lying on the floor half conscious.  He said he called the Tampa VA, but it was late at night and dark, Tampa was 60 miles away, and the daylight staff was gone.  The nephew states that he was instructed to take the Veteran to the closest medical facility, which is what he did.  

The Veteran, in his substantive appeal and in a statement that accompanied his nephew's statement, states that his nephew had found him passed out on the night in question.  The nephew called the VA medical center to determine what to do and was advised to take the Veteran to the nearest medical facility.  The Veteran notes that he is legally blind and unable to transport himself anywhere.  The Veteran notes that his nephew was only following instructions given to him by the VA medical center and that, not being a doctor or emergency medical technician, his finding the Veteran on the floor led him to believe it was an emergency.  

After a review of the evidence, the Board finds that the first requirement for reimbursement has been met.  The Veteran is in receipt of TDIU, which means he has total disability resulting from his service connected disabilities.  

However, the Board must also find that the treatment received by the Veteran on February 14, 2010 was not for an emergency.  As such, he is not entitled to reimbursement.  

Basically, the Veteran and his nephew contend that the Veteran was found on the floor of his home either unconscious or semi-conscious, and that this occurred late on a weekend night.  They argue that the nephew, being a layman, believed that the Veteran was having a medical emergency.  They called the VA medical center, and state they were advised by the VA to seek treatment at the nearest emergency room.  As the nearest VA medical center was 60 miles away, they went to a private facility that was closer to home.  These contentions are not supported by the facts.  

The VA nursing telephone encounter note states that the call was received at 8:54 in the morning.  This means that if the Veteran had been discovered on the floor of his home the previous night, then the nephew waited until the next morning to seek medical advice.  This is not the action of a person who believed that there was a medical emergency.  Similarly, the note states that the Veteran had been experiencing his symptoms for three days, and this is confirmed by the emergency room records.  Although the Veteran had been experiencing his symptoms for three days, he made no attempt to contact his treating physician with the VA.  Again, this is not the action of a person who believed he was having a medical emergency.  

The VA nursing telephone encounter note also states that the Veteran denied having chest pain or shortness of breath.  His complaints were of severe dizziness and difficulty walking, and it was clearly suspected by both the nurse and the Veteran that this was a reaction to medication he had recently started.  There was no pain or other symptoms that would lead a lay person to expect that the absence of immediate medical attention would result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  

Furthermore, the VA nursing telephone note clearly states that the Veteran was not advised to go to the nearest emergency room.  Instead, he was advised to go to a VA emergency room.  The nurse comments state that the caller voiced understanding.  However, under the heading "Patient agreement", the nurse entered the word "no".  This would appear to indicate that the caller, whether it was the Veteran or his nephew, realized that they were advised to go to the VA emergency room but did not agree.  

In addition, an internet search shows that the Tampa VA medical center was 56 miles from the Veteran's home.  The Seven Rivers Regional Medical Center is approximately 17 miles from the Veteran's home.  This confirms the contention that the VA medical center was approximately 60 miles away and that the private facility was closer.  However, the emergency room records from the Seven Rivers Regional Medical Center show that the Veteran presented to the emergency department at 12:15.  Additional entries up through 16:19 clearly show that the time was expressed on a 24 hour clock, meaning the Veteran arrived at the emergency room at 12:15 in the afternoon.  This was over three hours after the phone call was placed to the VA.  The fact that it took three hours to transport the Veteran the 17 miles to the emergency room again weighs against the contentions that the Veteran and his nephew believed the Veteran to be having a medical emergency that required immediate attention.  Furthermore, it would appear that the extra 40 miles to the VA medical center in Tampa could have been covered during these three hours.  Given this delay, and the records showing that the VA nurse advised the Veteran to seek treatment at a VA facility, the Board is unable to find that a VA facility was not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  

Finally, although the Seven Rivers Regional Medical Center records state that the Veteran's condition had been emergent, these records also reflect that after the Veteran was triaged at 12:19, he did not receive his primary assessment until 25 minutes later, at which time he was symptom free, pain free, and behaving normally.  He did not undergo his actual examination until 14:28, which was over two hours after his arrival at the emergency room.  After testing, the Veteran was diagnosed with acute vertigo and discharged home.  The elapsed time between the Veteran's initial assessment and his actual treatment would seemingly confirm that the Veteran was not experiencing a medical emergency within the meaning of VA regulations.  A review of the evidence by VA medical personnel reached the same conclusion.  

Therefore, as the actions of the Veteran and his nephew do not conform with someone who believed that there was a medical emergency of such nature that delay in seeking immediate medical attention would have been hazardous to life or health, and as the medical evidence itself confirms that there was no emergency, the Board must also find that the Veteran's treatment was not for a medical emergency.  Consequently, he may not be reimbursed for this treatment under 38 U.S.C.A. § 1728.  

As the Veteran's treatment was for a nonservice connected dizzy spell, the Board has also considered entitlement to reimbursement under 38 U.S.C.A. § 1725, which was enacted as part of the Veterans Millennium Health Care and Benefits Act, Pub. L, No. 106-177, 113 Stat. 1553 (1999) (effective May 29, 2000).  To be entitled to the payment for emergency care under this Act, the evidence must meet all of the following criteria: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely transferred to a VA or other Federal facility; 

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; 

(i) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).  38 C.F.R. § 17.1002. 

The Board finds that the Veteran is not entitled to reimbursement under the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 for the same basic reasons that he is not entitled to reimbursement under 38 C.F.R. § 17.120.  The requirements of 38 C.F.R. § 17.1002(b)(c) correspond very closely to the requirements of 38 C.F.R. § 17.120(b)(c) that prevented authorization of reimbursement under that regulation.  For the same reasons and bases outlined above, the evidence does not show that he was treated for an emergency medical condition.  The Veteran waited three days before seeking treatment for his symptoms.  In addition, the Veteran and his nephew apparently waited many hours before seeking medical treatment after he was allegedly found semi-conscious on the floor of his home.  Moreover, the Veteran apparently did not believe his condition was serious enough to call for an ambulance or other emergency personnel, and instead believed he could have himself driven to the emergency room.  Therefore, as the Veteran has failed to meet at least one of the provisions of 38 C.F.R. § 17.1002 when all of them must be met before reimbursement can be made, payment for his unauthorized medical expenses cannot be allowed. 

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to reimbursement or payment by the Department of Veterans Affairs for the cost of unauthorized medical expenses for treatment on February 14, 2010 at Seven Rivers Regional Medical Center is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


